DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 8, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (U.S. Patent Application Publication No. 20170031361).


garding claim 1, Olson et al. teaches an apparatus for controlling driving of a vehicle, the apparatus comprising: 
a processor, wherein the processor is configured to: determine whether a lane change is necessary based on a rear situation of a reference vehicle; 
See Olson et al. [0044], “The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy…The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane…Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. ” (The Examiner interprets the rear situation as “whether there is an approaching vehicle” from the rear side, according to the instant specification as [0058])
when the lane change is necessary, determine whether the lane change is possible based on a left-side rear situation and a right-side rear situation of the reference vehicle;
See Olson et al. [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson et al. [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection…The policy if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.”
and perform lane change control depending on the determination result;
 See Olson et al. [0044], “The vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.  It can also end in an abort behavior, in which after starting the lane change, we go back to the original lane—this abort occurs when a previously unobserved non-host vehicle 16 approaches the area into which the host vehicle 14 is trying to pass.”
and a storage configured to store a result of monitoring the rear situation, the left-side rear situation, and the right-side rear situation of the reference vehicle.  
See Olson et al. [0032], “A memory of the computer 20 generally stores collected data. Collected data may include a variety of data collected in a host vehicle 14 by data collectors 24 and/or derived therefrom. Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc. Collected data may further include, e.g., information such as a type (e.g., light truck, passenger car, minivan, etc.), dimensions, make, model, etc. of the one or more of the non-host vehicles 16.”



Regarding claims 2 and 17, Olson et al. teaches the apparatus of claim 1, wherein the processor is configured to:
when the lane change is impossible, monitor a forward situation of the reference vehicle to determine whether vehicle speed control of the reference vehicle is possible;
See Olson et al. [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14... Further, the predefined distance to the host vehicle 14 may be defined to depend on other conditions, e.g., a speed of the host vehicle 14, weather conditions, light conditions (day or night), etc.” 
See Olson et al. [0044], “The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane.”
and perform the vehicle speed control of the reference vehicle.  
See Olson et al. [0044], “This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.”

Regarding claims 3 and 19, Olson et al. teaches the apparatus of claim 1, wherein the processor is configured to:
determine that the lane change is necessary when at least one or more of a large vehicle, a high-speed approaching vehicle, and a vehicle blinking a head lamp are present behind the reference vehicle.
See Olson et al. [0032], “A memory of the computer 20 generally stores collected data. Collected data may include a variety of data collected in a host vehicle 14 by data collectors 24 and/or derived therefrom. Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc. Collected data may further include, e.g., information such as a type (e.g., light truck, passenger car, minivan, etc.), dimensions, make, model, etc. of the one or more of the non-host vehicles 16.”

Regarding claim 5, Olson et al. teaches the apparatus of claim 1, wherein the processor is configured to:
determine whether the lane change is possible, depending on whether there is a rear vehicle driving in a rear left lane of the reference vehicle or a rear right lane of the reference vehicle.  
See Olson et al. [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson et al. [0044], “The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16. It can also end in an abort behavior, in which after starting the lane change, we go back to the original lane—this abort occurs when a previously unobserved non-host vehicle 16 approaches the area into which the host vehicle 14 is trying to pass.”
The Examiner notes that the rear left or rear right would be the areas in which the host vehicle is trying to pass when changing lanes.

Regarding claim 6, Olston et al. teaches the apparatus of claim 1, wherein the processor is configured to:
determine a lane 
See Olson et al. [0083], “Goal-based lane bias: Attaches a cost to the host vehicle 14 being in a particular lane, where the cost increases if the host vehicle 14 is in a lane that is on a less direct path to the goal (e.g., far left lanes on a highway before making a turn).”

Regarding claims 14 and 18, Olson et al. teaches the apparatus of claim 1, wherein the processor is configured to:
after controlling the lane change, monitor a forward situation and the rear situation on a changed lane to perform return control to a previous lane.
See Olson et al. [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson et al. [0044], “This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.”

Regarding claim 15, Olson et al. teaches a vehicle system comprising: a vehicle driving control apparatus, wherein:
the vehicle driving control apparatus is configured to: determine whether a lane change is necessary based on a rear situation of a reference vehicle
See Olson et al. [0044], “The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy…The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane…Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. ”
when the lane change is necessary, determine whether the lane change is possible based on a left-side rear situation and a right-side rear situation of the reference vehicle;
See Olson et al. [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson et al. [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection…The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.”

Regarding claim 16, Olson et al. teaches a method for controlling a driving of a vehicle, the method comprising:
monitoring a rear situation of a driving reference vehicle, which is driving, to determine whether a lane change is necessary;
See Olson et al. [0044], “The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy…The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane…Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. ”
when the lane change is necessary, monitoring a left-side rear situation and a right-side rear situation of the reference vehicle to determine whether the lane change is possible;
See Olson et al. [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson et al. [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection…The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.”
and when the lane change is possible, performing lane change control.
See Olson et al. [0044], “Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (U.S. Patent Application Publication No. 20170031361) in view of Ramasamy et al. (U.S. Patent No. 10,089,976). 

Regarding claims 4 and 20, Olston et al. teaches the apparatus of claim 1, wherein the processor is configured to:
determine whether the lane change is necessary, depending on at least one or more of:  a relative distance of a large vehicle, a high-speed approaching vehicle, and 
See Olson et al. [0032], “Collected data may further include, e.g., information such as a type (e.g., light truck, passenger car, minivan, etc.), dimensions, make, model, etc. of the one or more of the non-host vehicles 16
See Olson et al. [0044], “Each policy 46 is designed to capture a different high-level behavior and intention, and may include a planned trajectory. Example policies may include following a lane, changing a lane, or turning at an intersection.”
See Olson et al. [0032], “Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc.”
Olson et al. does not expressly teach:
and a vehicle blinking a head lamp, which are present behind the reference vehicle
However, Ramasamy et al. does teach:
and whether the large vehicle, the high-speed approaching vehicle, and the vehicle blinking the head lamp blink a turn signal.  
See Ramasamy et al. Col. 4 Lines 46-49, “Image or light sensors, including one or more cameras, may be employed to detect signals from other vehicles, such as turn signals, brake lights, headlights, hand or arm signals, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collected data as disclosed by Olson et al. to include detection of a vehicle blinking a head lamp behind the reference vehicle because “while travelling down a multi-lane road, vehicles often need to change lanes to avoid slower traffic” (Ramasamy et al. Col. 1 Lines 7-8). In this case, the reference vehicle may be the slower traffic, and the vehicle blinking a head lamp may want to speed ahead, indicating to the reference vehicle to change lanes.


7, Olson et al. does not expressly teach the apparatus of claim 6, wherein the processor is configured to:
when the reference vehicle is driving in a passing lane, determine whether the lane change to a right lane is possible;
and when the lane change to the right lane is possible, perform the lane change to the right lane.  
Ramasamy et al. does teach:
when the reference vehicle is driving in a passing lane, determine whether the lane change to a right lane is possible;
See Ramasamy et al. Col. 1 Lines 12-17, “Similarly, autonomous or semi-autonomous vehicles may be able to identify gaps between cars in an adjacent lane and perform a merge. However, if no such gap exists, the vehicle or driver must either wait for a suitable gap to appear or adjust their speed to move into a gap ahead or behind the cars in the adjacent lane.”
See Ramasamy et al. Col. 15 Lines 12-17, “For example, it may change to either adjacent lane, which may provide additional space in the middle lane 620 to accommodate the requested lane change.”
See Ramasamy et al. Col. 15 Lines 47-51, “If sufficient space is not established, receiving vehicle 642c may reduce its speed, such as by reducing throttle input or applying the brakes, until sufficient space is established between it and vehicle 642a.”
See Ramasamy et al. Col 8 Lines 10-13, “Additionally, a minimum distance to establish a space to allow the requesting vehicle to change lanes may also be determined
and when the lane change to the right lane is possible, perform the lane change to the right lane.  
See Ramasamy et al. Col. 9 Lines 4-8, “Referring now to FIG. 4C, the requesting vehicle 440 has moved into the space between the responding vehicle 442c and the commanded vehicle 442b. The requesting vehicle 440 then transmits a message to the responding vehicle 442c indicating that the lane change has completed successfully.”
The lane changing system disclosed in Olson et al. was capable of simulations such as “Goal-based lane bias may be measured in units of lane-seconds, and may reflect how many lanes the host-vehicle 14 is from a lane directly on a path to the goal, and how long the host vehicle 14 is in a lane other than the lane directly on the path to the goal,” “Typically, this lane bias is to stay in the right-most lane,” “Default lane bias may be measured in units of lane-seconds, and may reflect how many lanes the host-vehicle 14 is from a chosen lane for normal travel, and how long the host vehicle 14 is in a lane other than the chosen lane for normal travel” (see Olson et al. [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lane changing metrics disclosed in Olson et al. to incorporate explicitly teaching a lane change to a right lane because a lane change can occur from left to right or vice versa, as taught in Ramasamy et al.

Regarding claim 8, Olston et al. teaches the apparatus of claim 7, wherein the processor is configured to:
when it is impossible for the reference vehicle to change to the right lane and when a rear vehicle is a large vehicle, monitor a forward situation of the reference vehicle to determine whether an increase in a vehicle speed is possible. 
See Olson et al. [0023], “The host vehicle 14 is programmed to define a traffic environment 10 which includes the host vehicle 14 and one or more non-host vehicles 16 within a predefined distance to the host vehicle 14. The predefined distance to the host vehicle 14, may be defined, e.g., as within a first fixed distance in a first specified direction, e.g., 20 meters of a left or right side of the host vehicle 14 and within a second fixed distance in a second specified direction, e.g., 100 meters of a front or rear of the host vehicle 14.”
See Olson et al. [0044], “This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal… This policy 46 is a variation on lane-nominal for use when there are obstacles blocking the path... In this case, the behavior uses a local path planner to find a route around the obstructions, with the goal of reaching the reference lane in the future.”

Regarding claim 9, Olston et al. teaches the apparatus of claim 8, wherein the processor is configured to:
determine that the increase in the vehicle speed is possible, in at least one or more cases of: a case where there is no front vehicle of the reference vehicle; a case where the front vehicle is present but a relative speed and a relative distance of the front vehicle satisfy a reference condition, and a case where the front vehicle is present but the front vehicle does not have an intent of a lane change to the lane of the reference vehicle.
See Olson et al. [0044], “The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16....This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the 
The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane...The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16....This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing lane, accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.

Regarding claim 10, Olston et al. teaches the apparatus of claim 7, wherein the processor is configured to:
when it is impossible for the reference vehicle to change to the right lane and when a rear vehicle is a high- speed approaching vehicle or a vehicle blinking a head lamp, allow a current speed and a current lane to be maintained.
See Olson et al. [0006], “Examples of policies are provided in detail below, and include maintaining or changing lanes, emergency stop, overtaking a non-host vehicle, etc.”
See Olson et al. [0032], “Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc.”
See Olson et al. [0044], “For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired distances between other vehicles 14, 16 in front of and/or behind the vehicle 14, 16 in the same lane.”

Regarding claim 11, Olston et al. teaches the apparatus of claim 6, wherein the processor is configured to:
when the reference vehicle is driving in a slow lane among a plurality of lanes and when there is a large vehicle behind on the lane in which the reference vehicle is driving, or when a relative speed or a relative distance of the large vehicle satisfies a predetermined condition and there is no blink of a turn signal, determine that the lane change is necessary.
See Olson et al. [0033], “Based on the collected data, as described below, the computer 20 may define a traffic environment 10, identify non-host vehicles 16 participating in the traffic environment 10, and determine a policy 46 for the host vehicle 14.” 
See Olson et al. [0032], “Examples of collected data 24 may include, e.g., data about the driving history of one or more non-host vehicles 16, e.g., the position (for example, geo-coordinates, a distance from the host vehicle 14, etc.) of the non-host vehicle 16 as a function of time, the speed of the non-host vehicle 16 as a function of time, the direction of travel, the number and magnitude of changes in direction and speed at various time points, etc.”
See Olson et al. [0044], “The policies 46 may indicate one or more actions that a vehicle 14, 16 may take in support of the policy…The policies 46 may further indicate one or more reactions that a vehicle 14, 16 may have to another vehicle 14, 16. For example, the vehicle 14, 16 may adjust a speed of the vehicle 14, 16 to maintain desired behind the vehicle 14, 16 in the same lane…Lane-change: the vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another.”

Regarding claim 12, Olston et al. teaches the apparatus of claim 11, wherein the processor is configured to:
when the lane change is necessary, determine whether a change to a left lane is possible; and when the change to the left lane is impossible, determine whether to increase a vehicle speed.
See Olson et al. [0044], “The vehicle 14 makes a standard highway lane change in either direction, such that it transitions from one lane centerline to another. The policy 46 switches back to lane nominal once the lane change has completed. The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16.  It can also end in an abort behavior, in which after starting the lane change, we go back to the original lane—this abort occurs when a previously unobserved non-host vehicle 16 approaches the area into which the host vehicle 14 is trying to pass.”

Regarding claim 13, Olston et al. teaches the apparatus of claim 6, wherein the processor is configured to:

See Olson et al. [0044], “The policy 46 is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles 16…This policy 46 allows for overtaking a single non-host vehicle 16, possibly including driving into the oncoming traffic lane, as lane markings allow. In this case, the host vehicle 14 pulls into the passing accelerates ahead of the non-host vehicle 16, and then pulls back into the original lane and returns to lane nominal.”
Olson et al. does not expressly teach:
when the reference vehicle is driving in a middle lane among a plurality of lanes, determine whether the lane change to a right lane is possible
Ramasamy et al. does teach:
when the reference vehicle is driving in a middle lane among a plurality of lanes, determine whether the lane change to a right lane is possible 
See Ramasamy et al. Col. 15 Lines 47-51, “If sufficient space is not established, receiving vehicle 642c may reduce its speed, such as by reducing throttle input or applying the brakes, until sufficient space is established between it and vehicle 642a.”
See Ramasamy et al. Col. 8 Lines 10-13, “Additionally, a minimum distance to establish a space to allow the requesting vehicle to change lanes may also be determined. In one example, the minimum distance is provided in the lane change request.”
See Ramasamy et al. Col. 6 Lines 15-18, “However, to move to the right lane 430 from the left lane 410, the vehicle 440 first must merge into the middle lane 420.”
The disclosure of Olson et al. teaches lane changing metrics including “Goal-based lane bias may be measured in units of lane-seconds, and may reflect how many lanes the host-vehicle 14 is from a lane directly on a path to the goal, and how long the host vehicle 14 is in a lane other than the lane directly on the path to the goal” (see Olson et al. [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lane changing system disclosed in Olson et al. to explicitly teach changing lanes to the right lane from a middle lane as the disclosure of Olson et al. teaches lane determination on a potential multi-lane road.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacobus et al. (U.S. Patent Application Publication No. 20190088148) discloses an autonomous transportation system and method.
Talmonti et al. (U.S. Patent Application Publication No. 20180286242) discloses a computing device for steering wheel actuation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/S.T.S./Patent Examiner, Art Unit 3662     


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662